DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/20 and 9/01/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


As best understood, Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US 20020135367, hereinafter Ueno) and further in view of Kimura et al. (US 20090076374, hereinafter Kimura).

Regarding to claim 1, Ueno discloses a magnetic resonance imaging apparatus (fig. 1) comprising: 
sequence control circuitry configured to apply a first MPG ( Motion Probe Gradient) pulse and a second MPG pulse (fig. 2 shows first and second pulse sequences) at a timing in which a first time is shorter than a second time, 
the first time being a time since a center time until a time of start of data acquisition of a central k-space (fig. 2 shows the first time being Te/2), 
the center time being a center time of a time of application of the first MPG pulse and a time of application of the second MPG pulse (fig. 2 shows the center time at which the 180O), 
the second time being a time within which at least one of production or absorption of water at CSF and protons moving from arteries to veins at capillary bed are observable (paragraph 079 discloses Te =25 ms, thus the first time about 12.5ms). 
The application discloses the second time to be short (paragraph 0124-126 of the pending application), therefore, as best understood, the first time be not more than 10ms.
Kimura discloses the first time about 12ms. However Kimura 374 discloses the TR=50ms, TE=6.8.ms. Therefore the TE/2 which is the first time is 3.4ms.
Therefore, at the time before the effective filing date, it would be obvious for POSITA, to have a short TE in order to obtain information necessary to satisfactorily visualize, for example, blood vessels.
 
Regarding to claim 7, Ueno discloses a magnetic resonance imaging method executed in a magnetic resonance imaging apparatus (fig. 1), comprising: 
applying a first MPG ( Motion Probe Gradient) pulse and a second MPG pulse (fig. 2 shows first and second pulse sequences) at a timing in which a first time is shorter than a second time, 
the first time being a time since a center time until a time of start of data acquisition of a central k-space (fig. 2 shows the first time being Te/2),
the center time being a center time of a time of application of the first MPG pulse and a time of application of the second MPG pulse (fig. 2 shows the center time at which the 180O), 
the second time being a time within which at least one of production or absorption of water at CSF and protons moving from arteries to veins at capillary bed are observable (paragraph 079 discloses Te =25 ms, thus the first time about 12.5ms). 
According to paragraph 0124 of the pending application, as best understood, the first time be not more than 10ms.
Kimura discloses the first time about 12ms. However Kimura 374 discloses the TR=50ms, TE=6.8.ms. Therefore the TE/2 which is the first time is 3.4ms.
Therefore, at the time before the effective filing date, it would be obvious for POSITA, to have a short TE in order to obtain information necessary to satisfactorily visualize, for example, blood vessels.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Kimura as applied to claim 1 above, and further in view of MIYAZAKI et al. (US 20120302872, hereinafter MIYAZAKI).

Regarding to claim 6, Ueno in view of Kimura discloses the magnetic resonance imaging apparatus according to claim 1.  
However, Ueno in view of Kimura does not disclose wherein the sequence control circuitry is configured to perform a radial scan, thereby acquiring a k-space data. 
Paragraph 0067-68 of MIYAZAKI discloses the sequence control performed radial scan to acquire a k-space data.
Therefore, at the time before the effective filing date, it would be obvious for POSITA, to perform a radial scan thus data can be acquired without depending to directionality of a blood flow to be a target (paragraph 0068 of MIYAZAKI.


Allowable Subject Matter

Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  


Regarding to claim 2, the prior arts of record, alone or in combination, do not fairly teach or suggest “wherein the sequence control circuitry is configured to execute a first pulse sequence characterized by a first b value and a second pulse sequence characterized by a second b value being different from the first b value, and further comprising processing circuitry configured to perform a subtraction operation between a first data obtained from the first pulse sequence and a second data obtained from the second pulse sequence, thereby generating an image” including all of the limitations of the base claim and any intervening claims. 

Claims 3-5 are objected for further limit claim 2.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kimura (US 20160202338) discloses a sequence controller (fig. 1[34]) applied first and second MPG pulses with first and second b values. However Kimura 338 does not qualify as prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON T LE/Primary Examiner, Art Unit 2863